Opinion issued April 17, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-01042-CV



DIXIELINE, INC., D/B/A DIXIELINE DOZER WORK,  Appellant

V.
SOUTHWESTERN BELL YELLOW PAGES, INC.,  Appellee



On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 883659



MEMORANDUM OPINION	Appellant has neither established indigence, nor paid all the required fees.  See
Tex. R. App. P. 5 (requiring payment of fees in civil cases unless indigent), 20.1
(listing requirements for establishing indigence); see also Tex. Gov't Code Ann. §§
51.207, 51.941(a), 101.041 (Vernon 2006) (listing fees in court of appeals); Fees Civ.
Cases B(1), (3) (listing fees in court of appeals).  After being notified that this appeal
was subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
5 (allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
	We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.